 LABORERS,LOCAL #576351Laborers'InternationalUnion of North America,LocalUnion# 576, AFL-CIOandFranki Founda-tion Company andLocal No. 64,United Brother-hood of Carpenters and Joiners of America,AFL-CIO. Case 9-CD-233June 8, 1972ORDER AMENDING DECISIONOn February 22, 1972, the Board issued a Decisionand Determination of Dispute' in the above-entitledproceeding in which the Board decided that, as "[a]llparties request that the Board determine the disputeon a nationwide basis . . . because of the longhistory of the same controversy between the twolabororganizations involved,which all partiesbelieve will continue at future projects, our determi-nation will cover assignment of the disputed work inany area where the Company operates and wheneverthe geographical jurisdiction of the Carpenters andLaborers coincide."Thereafter, on March 6, 1972, Laborers' Interna-tionalUnion of North America, AFL-CIO, here-inafter called the Laborers' International, filed aMotion for Reconsideration and/or Clarificationobjecting to the award on a nationwide basis on thegrounds that the Laborers' International and itsaffiliatesother than its Local Union #576 werenever "served with notice or process indicating thattheir contractual and other rights might be affected,and were thus denied the elementary rights of dueprocess in connection with the instant case." TheLaborers' International asks that the Decision beclarified to limit its application to the area "wherethe Company operates and whenever the geographi-cal jurisdiction of Carpenters Local 64 and Laborers'Local 576 coincide."On March 27, 1972, Franki Foundation Company,the Charging Party, filed a response in opposition tosaidmotion.On April 7, 1972, the Laborers'International filed a reply to the Charging Party'sresponse.The Board, having duly considered the matter, hasdecided to grant the request of Laborers' Interna-tionalfor the following reasons: (1) Laborers'International was not officially joined as a party totheproceeding; (2)Respondent's representativesapparentlywere not authorized to agree that thedetermination of dispute has a nationwide effect;and (3) the Board would not have determined thedispute on a nationwide basis except for the fact thatitbelieved that the request was based on theexistence of an agreement to that effect between theparties. Accordingly,IT IS HEREBY ORDERED that the Board's DecisionandDetermination of Dispute be amended asfollows:1.Delete the paragraph under heading III G andsubstitute the following:"Our determination will cover assignment of thedisputedwork in the area where the Companyoperates and whenever the geographical jurisdictionsof Carpenters Local No. 64 and Laborers' Interna-tional Union of North America, Local Union #576,AFL-CIO, coincide."2.Delete theDetermination of Dispute andsubstitute the following:DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employees of Franki Foundation Companyemployed as carpenter piledrivers who are represent-ed by Local No. 64, United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, rather thanemployees represented by Laborers' InternationalUnion of North America, Local Union #576,AFL-CIO, are entitled to perform the work on theFranki rig in the construction of uncased foundationpilings, including pouring, handling, shoveling, and'dumping of concrete, sand, and gravel, and the useof shovels and wheelbarrows for clearing debris andleveling dirt in the vicinity of the machine.2.Laborers' International Union of North Amer-ica, Local Union #576, AFL-CIO, is not entitled, bymeans proscribed by Section 8(b)(4)(D) of the Act, toforce or require Franki Foundation Company toassign the above work to laborers represented by it.3.Within 10 days from -the date of this Order,Laborers' International Union of North America,LocalUnion#576,AFL-CIO, shall notify theRegional Director for Region 9, in writing, whether itwill refrain from forcing or requiring Franki Founda-tionCompany, by means proscribed by Section8(b)(4)(D), to assign the work in dispute to employ-ees represented by Laborers' International Union ofNorthAmerica, Local Union #576, AFL-CIO,rather than to employees represented by Local No.64, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO.By Direction of the Board.1195 NLRB No. 96